DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 14 are allowable. The restriction requirement between species , as set forth in the Office action mailed on10/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8-9 , directed to non-elected species, are  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the restriction requirement  between groups I & II ] as set forth in the Office action mailed on10/21/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure of device as characteristics recited in base claim 1 comprising a ruthenium film on the first face, the ruthenium film comprising a first surface and a second surface that opposes the first surface, the first surface being arranged closer to the first face of the substrate than the second surface, and the ruthenium film comprising an epitaxial film with a crystallographic orientation such that a c-axis of the ruthenium film is no more than 10 degrees from parallel to the second surface.
►	Recorded Prior Art fails to disclose or suggest combination structure of device as characteristics recited in base claim 14 comprising a ruthenium film on the first face, the first face comprising a crystallographic surface net that is configured to provide a crystallographic orientation of the ruthenium film such that a c- axis of the ruthenium film is no more than 10 degrees from parallel to the first face.
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of forming device as characteristics recited in base claim 19 comprising providing a ruthenium film on the first face, the ruthenium film comprising a first surface and a second surface that opposes the first surface, the first surface being arranged closer to the first face of the substrate than the second surface, and the ruthenium film comprising an epitaxial film with a crystallographic orientation such that a c-axis of the ruthenium film is no more than 10 degrees from parallel to the second surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819